Claimants allege in their declaration, that on the 11th day of August, 1913, they were engaged and employed by the State of Illinois, through Paul Matthews, then acting as Department and Institution Auditor of the State of Illinois, to audit and verify the possessions, character and amount of the securities on deposit with the Superintendent of Insurance at the close of the business on the 9th day of August, 1913; and to list, inspect and report the amount of each item thereof, and to audit the disbursements of funds appropriated for the use of the office from the first day of January, 1911, to the 9th day of August, 1913, and to audit the income of the insurance department and verify the dispositions made thereof from the first day of January, 1911, to the 9th day of August, 1913, and to report to the Superintendent of Insurance the results of their work when fully completed. Their employment was concurred in by Eufus M. Potts, then Superintendent of Insurance of the State of Illinois, and by the State Auditor through W. H. Eubanks, then chief clerk in the office of the State Auditor, who had the authority to execute and approve contracts by and on behalf of the State Auditor. Claimants by the arrangement of employment were to receive as the consideration for their services, payment upon a per diem basis, together with their traveling and hotel expenses. The evidence shows, that claimants duly and faithfully performed all the services as per terms of their contract, and made and rendered to the Department and Institution Auditor and the Superintendent of Insurance their audit reports and accounts in accordance with the terms of their employment, and presented their claim to the Department and Institution Auditor and to the Superintendent of Insurance for the State, for their services rendered, in the sum of $3,293.89; the same was approved by the Institution Auditor and the Superintendent of Insurance as being in accordance with the terms of their employment, and just and reasonable in all respects. Claimants have not received any payment on account of their claim, and the reason this claim has never been paid is, that there was no appropriation available out of which it could be paid. We award claimants the sum of three thousand two hundred ninety-three dollars and eighty-nine cents ($3,293.89).